Citation Nr: 0530241	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-15 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for tinea versicolor from 
November 26, 2001?

2.  What evaluation is warranted for bilateral hearing loss 
from December 13, 1999?

3.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a keloid resection behind the left 
ear for the period prior to August 30, 2002.

4.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a keloid resection behind the left 
ear for the period from August 30, 2002.

5.  Entitlement to service connection on a secondary basis 
for loss of muscle mass, limited range of left leg and hip 
motion, arthritis, and nerve damage.  

6.  Entitlement to service connection on a secondary basis 
for depression.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1980 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2001, May 2002, and October 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The 
veteran testified before the undersigned at a hearing held in 
August 2004.  The Board remanded this case in November 2004 
for further development.

The Board's November 2004 remand noted that the veteran had 
raised claims of entitlement to increased ratings for 
tinnitus and a left groin flap scar.  Inasmuch as the RO 
still has not adjudicated those raised claims, the above 
claims are again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's November 2004 remand requested that the RO 
clarify the basis for its earlier determination that the 
veteran had cancelled his appeal of the initial rating 
assigned his bilateral hearing loss in a January 2001 rating 
action.  In January 2005 the RO requested that the veteran 
submit a statement withdrawing his appeal of the referenced 
issue.  The veteran has not obliged, and the RO has not 
clarified the basis for its determination that he cancelled 
the above appeal.  In June 2005, the RO included the hearing 
loss issue in a supplemental statement of the case.  The 
Board consequently concludes, as apparently did the RO, that 
the issue as to the proper evaluation assignable for 
bilateral hearing loss from December 13, 1999, remains on 
appeal.

The November 2004 remand indicated that if the bilateral 
hearing loss issue remained on appeal, further development 
action, to include the conduct of a VA audiological 
examination, must be undertaken.  The record reflects that 
following the remand, the RO has not scheduled the veteran 
for a VA audiology examination.  While the record does 
contain the report of a September 2004 audiological 
evaluation performed for treatment purposes, the report 
contains a notation suggesting that it was not intended or 
suitable as a compensation and pension examination.  Under 
the circumstances, the Board finds that further VA 
audiological examination of the veteran is warranted.

In addition, the Board's remand specified that if the 
bilateral hearing loss issue remained on appeal, the veteran 
should be provided with the notice contemplated by 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 as to that issue.  
The record reflects that he has not been provided with such 
notice.  The Board will accordingly remand this issue for 
VCAA notice as well.

With respect to the veteran's tinea versicolor and 
postoperative residuals of a keloid resection behind the left 
ear, the Board's November 2004 remand instructed the RO to 
schedule him for a VA dermatological examination.  The VA 
examination was to provide specific findings as to 
disfigurement, tissue loss, gross distortion, asymmetry, and 
the percentage of the body and exposed surfaces involved.

Following the remand, the veteran attended VA dermatological 
examinations in February 2005.  The examiner did not provide 
any findings as to the area behind his left ear, but rather 
focused on the harvest site for the left ear resection (the 
left groin flap).  The issue of the proper rating assignable 
for the left groin flap scar is not at issue in this appeal.  
Moreover, no examiner addressed the percentage of the 
veteran's body or exposed surfaces affected by the tinea 
versicolor.

As indicated above, the RO has not complied with the November 
2004 remand instructions concerning VA examinations of the 
veteran's service-connected bilateral hearing loss and skin 
disorders.  In light of the RO's noncompliance with the 
Board's instructions, the Board must remand this case again.  
Stegall v. West, 11Vet. App. 271 (1998).

The Board lastly notes that a May 2005 rating decision denied 
service connection on a secondary basis for loss of muscle 
mass, limited range of left leg and hip motion, arthritis, 
and nerve damage.  The rating decision also denied service 
connection on a secondary basis for depression.  In a May 
2005 statement, the veteran's representative submitted a 
notice of disagreement as to the rating decision.  Despite 
the notice of disagreement, the veteran has not been provided 
a statement of the case addressing the above-referenced 
issues.  Therefore, although the Board does not have 
jurisdiction to address the merits of the claims, they must 
be remanded for further development by the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran 
addressing the issue of entitlement 
to service connection, on a 
secondary basis, for loss of muscle 
mass, limited range of left leg and 
hip motion, arthritis, and nerve 
damage; and the issue of entitlement 
to service connection on a secondary 
basis for depression.  The veteran 
must be notified of the need to file 
a timely substantive appeal with 
respect to the May 2005 rating 
decision in order to preserve his 
right to have his appeal reviewed by 
the Board.  If the veteran submits a 
timely substantive appeal, the RO 
should undertake any other indicated 
development.  If, and only if, a 
timely substantive appeal is 
submitted, the issue(s) should be 
certified for appellate review.  

2.  The  RO should send the veteran 
a letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim of entitlement to an initial 
compensable evaluation for bilateral 
hearing loss.  The letter should 
specifically inform the veteran 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the  RO will attempt 
to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the appellant which have not been 
secured previously.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

5.  Thereafter, the RO should 
schedule the veteran for a VA 
dermatology examination by a 
physician with appropriate expertise 
to determine the nature and severity 
of the appellant's service-connected 
tinea versicolor; and the nature and 
severity of the appellant's service-
connected postoperative residuals of 
a keloid resection behind the left 
ear.  All indicated studies should 
be performed, and all findings 
should be reported in detail.  In 
accordance with the latest AMIE 
worksheets for dermatological 
disorders the physician is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of the tinea versicolor 
and postoperative residuals of a 
keloid resection behind the left 
ear.  

With respect to the postoperative 
residuals of a keloid resection 
behind the left ear, the physician 
must provide specific findings as to 
the presence or absence of each of 
the eight "characteristics of 
disfigurement" relevant to 
evaluating head, face, or neck 
disfigurement.  With respect to the 
tinea versicolor, the physician must 
provide specific findings as to the 
resulting degree of disfigurement, 
the nature and impairment of any 
scarring, the percent to which the 
veteran's body as a whole and the 
exposed areas are affected, and 
whether and for how long systemic 
therapy is required.

The rationale for all opinions 
expressed should be provided.  The 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review.

6.  The RO should also arrange for a 
VA audiological examination of the 
veteran to determine the extent and 
severity of his service-connected 
bilateral hearing loss.  All 
indicated studies should be 
performed.  In accordance with the 
latest AMIE worksheets for rating 
hearing loss, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of any hearing loss.  The 
examiner should indicate whether the 
private audiological evaluation 
reports dated April 3, 1998, 
February 28, 2000 and June 29, 2000, 
contain a speech recognition score 
for the right and left ears using 
the Maryland CNC Test.  If so, the 
examiner should identify that score.

The rationale for all opinions 
expressed should be provided.  The 
claims file must be made available 
to and reviewed by the examiner.

7.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits 
sought on appeal are not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


